Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2005

USA v. Geddes
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2802




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Geddes" (2005). 2005 Decisions. Paper 1077.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1077


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2802


                           UNITED STATES OF AMERICA

                                           v.

                                   AARON GEDDES


                    On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 02-cr-00705)
                    District Judge: The Honorable Mary L. Cooper

                   On Remand from the United States Supreme Court
                                (S.Ct. No. 04-6264)




   Before: SLOVITER and FUENTES, Circuit Judges, and POLLAK, District Judge




                                        ORDER
                                        _______

      Appellant’s petition for panel rehearing is granted. The Court’s Order of April 6,

2005 is hereby vacated.

      Appellant was convicted of possession of a weapon by a convicted felon in

violation of 18 U.S.C. §922(g)(1). He was sentenced to a term of imprisonment of 110

months. We affirmed the conviction and sentence by opinion filed June 2, 2004.

Appellant petitioned the United State Supreme Court for a writ of certiorari which was
granted by order entered January 24, 2005. The Court vacated the judgment of this Court

and remanded for further consideration in light of United States v. Booker, 543 U.S.        ,

125 S.Ct. 738 (2005).

       Upon further consideration, we reaffirm our prior decision with respect to the

judgment of conviction. Appellant has requested that we remand the matter to the

District Court for resentencing in light of Booker. We have determined that the

sentencing issues Appellant raises are best determined by the District Court in the first

instance. Accordingly, we will vacate the judgment of sentence and remand for

reconsideration and, if that Court deems it appropriate, for resentencing in accordance

with Booker.

                                          BY THE COURT:




                                          /s/ Julio M. Fuentes
                                          Circuit Judge


Dated: June 2, 2005

ARL/cc: JSF; GSL; DBL; RS